                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


                                                    MDL No. 14-2551 (SRN/BRT)
 IN RE: NATIONAL HOCKEY LEAGUE
 PLAYERS’ CONCUSSION INJURY
 LITIGATION
                                                   ORDER ON SUGGESTION OF
                                                          REMAND
 This Document Relates to:

 LaCouture et. al v. National Hockey
 League, No. 14-cv-3234 (SRN/BRT)
 (transferor case no. 1:14-cv-02531
 (S.D.N.Y.)), and

 Paul Montador, Executor and Estate
 Trustee of the Estate of Steven R.
 Montador, deceased, v. National Hockey
 League & National Hockey League Board
 of Governors, No. 16-cv-69 (SRN/BRT)
 (transferor case no. 1:15-cv-10989 (N.D.
 Ill.))


Richard R. Gordon, Gordon Law Offices, Ltd., 111 W. Washington Street, Suite 1240,
Chicago, IL 60602; Thomas A. Demetrio, and William T. Gibbs, Corboy & Demetrio, 33
N. Dearborn Suite 2100, Chicago, IL 60602, for Plaintiff Paul Montador, Executor and
Estate Trustee of the Estate of Steven R. Montador.

Plaintiff Michael Peluso, pro se.

Aaron D. Van Oort, Daniel J. Connolly, Joseph M. Price, and Linda S. Svitak, Faegre Baker
Daniels LLP, 90 South Seventh Street, Suite 2200, Minneapolis, MN 55402; John H.
Beisner, Jessica D. Miller, and Geoffrey M. Wyatt, Skadden, Arps, Slate, Meagher & Flom
LLP, 1440 New York Avenue N.W., Washington D.C. 20005; Adam M. Lupion and
Joseph Baumgarten, Proskauer Rose, LLP, Eleven Times Square, New York, NY 10036;
Matthew Michael Martino, Michael H. Menitove, and Shepard Goldfein, Skadden, Arps,
Meagher & Flom LLP, Four Times Square, New York, NY 10036, for Defendants National
Hockey League and National Hockey League Board of Governors.
SUSAN RICHARD NELSON, United States District Judge

       Pursuant to Rule 10.1(b)(i) of the Rules of Procedure of the United States Judicial

Panel on Multidistrict Litigation (“JPML”), Defendant the National Hockey League (“NHL”)

has moved the Court for an order suggesting that the JPML remand the Peluso case (14-CV-

3234) to its transferor court, the Southern District of New York, and the Montador case (16-

CV-69) to its transferor court, the Northern District of Illinois. (See Mot. for Suggestion of

Remand [Doc. No. 1131].) Plaintiff Montador agrees with the NHL that the Court should

suggest remand to the JPML but disagrees with some of the NHL’s factual assertions

contained in the motion. (See Montador Response Br. [16-CV-69 Doc. No. 30] at 1].)

Plaintiff Peluso was served with the motion papers and briefing, but has not submitted any

position on the motion. (See Meet & Confer Statement [Doc. No. 1134] at 1; Certificate of

Service [Doc. No. 1149].)

       The Court, having carefully reviewed the NHL’s motion and the files, pleadings, and

proceedings herein, agrees that a Suggestion of Remand is appropriate for the Peluso and

Montador cases.      The Court will submit this Suggestion of Remand to the JPML

recommending that the Panel remand Case Nos. 16-CV-69 and 14-CV-3234 to the indicated

courts of proper jurisdiction (the “Transferor Courts”).

       This Suggestion of Remand describes the proceedings that have taken place to date in

MDL 2551 and provides information of potential assistance to the Transferor Courts. A copy

of this Order, along with the case files and materials, will also be available to the Transferor

Courts.



                                               2
I.      INTRODUCTION

       On August 19, 2014, the JPML designated this Court as the transferee court for

federal cases involving allegations against the NHL related to injuries resulting from the

long-term effects of concussions while playing professional hockey in the NHL. (See

Transfer Order [Doc. No. 1] at 1.) The JPML transferred three cases to this Court, and also

noted that two related actions would be considered tag-along actions. (Id.) Eventually,

139 cases were transferred to or filed directly in MDL 2551. The vast majority of the cases

have settled. These are the only two cases that remain pending before this Court.

II.     SUGGESTION OF REMAND

       In its order creating MDL 2551, the JPML stated that “centralization [of the pending

actions] in the District of Minnesota will . . . eliminate duplicative discovery; prevent

inconsistent pretrial rulings, including with respect to class certification; and conserve the

resources of the parties, their counsel, and the judiciary.” (Id.) These stated purposes of

MDL 2551 have been accomplished.

       Accordingly, based on the parties’ motions and the Court’s own assessment of the

current status of MDL 2551, the Court is satisfied that MDL 2551 has successfully run its

course. Therefore, pursuant to JPML Rule of Procedure 10.1(b)(i), the Court submits this

Suggestion of Remand to facilitate the prompt remand of cases 16-CV-69 and 14-CV-3234

by the JPML to their Transferor Courts for further proceedings. This Suggestion of Remand

and Order, along with any supplements and amendments, shall be filed in all remaining

unresolved cases for which the Panel issues an Order for Remand.



                                              3
III.    OVERVIEW OF MDL 2551 PROCEEDINGS

        The following is a brief summary of MDL 2551’s proceedings, from initial

consolidation to case resolution efforts.

   A.      Parties, Representative Counsel, and Leadership

        Plaintiffs are retired NHL hockey players and/or their representative claimants. (See

Amended Master Compl. [Doc. No. 615] at 1.) Plaintiffs are represented by co-lead

Counsel, Liaison Counsel, and the Plaintiffs’ Executive Committee. (See Order granting

Leadership Structure [Doc. No. 18]; Add’l Appointment to Exec. Council [Doc. Nos. 134

& 545].) Defendants—the NHL and NHL Board of Governors—are also represented.

        Plaintiffs’ Co-Lead Counsel:                Thomas Byrne & Mel Owens
 Stuart Davidson & Mark Dearman                     Namanny, Bryne & Owens, APC
 Robbins Geller Rudman & Dowd LLP
                                                    Michael Cashman & Richard Hagstrom
 Stephen Grygiel & William Sinclair                 Zelle Hofmann Voelbel & Mason LLP
 Silverman, Thompson, Slutkin & White, LLC
                                                    Robert Shelquist
 Charles Zimmerman (now deceased) & Brian           Lockridge Grindal Nauen, PLLP
 Gudmundson
                                                    Shawn Raiter
 Zimmerman Reed, PLLP
                                                    Larson King, LLP
        Plaintiffs’ Liaison Counsel:                Charles LaDuca
 Lewis Remele & Jeffrey Klobuchar                   Cuneo Gilbert & La Duca, LLP
 Bassford Remele                                          Defendants’ Co-Lead Counsel:
                                                    Aaron Van Oort, Daniel Connolly, Joseph
      Plaintiffs’ Executive Committee:              Price & Linda Svitak
 Jeffrey Bores & Bryan Bleichner                    Faegre Baker Daniels LLP
 Chestnut Cambronne PA
 Thomas Demetrio & William Gibbs                    John Beisner, Jessica Miller & Geoffrey
 Corboy & Demetrio                                  Wyatt
                                                    Skadden Arps Slade Meagher & Flom LLP
 Brian Penny & Mark Goldman
                                                    (D.C.)
 Goldman Scarlato & Penny, PC
 Daniel Gustafson                                   Matthew Martino, Michael Menitove &
 Gustafson Gluek, PLLC                              Shepard Goldfein
                                                    Skadden Arps Slade Meagher & Flom LLP
 Vincent Esades & James Anderson
                                                    (NY)
 Heins Mills & Olson, PLC
 David Levine                                       Adam M. Lupion & Joseph Baumgarten
 The Levine Law Firm P.C.                           Proskauer Rose, LLP

                                              4
   B.      Initial Orders, Pretrial Orders, Status Conferences, and Protocols

        In an order dated September 23, 2014—after an initial case management

conference—the Court directed the parties to, among other things, (1) file a master

consolidated complaint by October 18, 2014; (2) negotiate a proposed case management

order, protective order, protocol for preservation, collection, and production of electronic

discovery; (3) negotiate the quantity and nature of written discovery as well as the number

and length of depositions (including Rule 30(b)(6) and expert witness depositions); (4)

negotiate the timing and briefing schedule for a Class Certification Motion; (5) negotiate

any issues regarding required medical examinations; and (6) discuss proposals for

mediation. (See PTO 3 [Doc. No. 21] at 1–4.) The Court also scheduled monthly status

conferences. (Id. at 5–6.)

        Following submissions by the parties, the Court issued several orders regarding

pretrial discovery as it related to depositions, (see PTO 6 [Doc. No. 67]; PTO 11 [Doc. No

98]; Amended PTO 6 [Doc. No. 209]), production of documents and electronically stored

information (“ESI”), (see PTO 7 [Doc. No. 68]), anticipated class certification motions,

(see PTO 8 [Doc. No. 69]), and privilege protocol, (see PTO 9 [Doc. No. 71]). On October

20, 2014, Plaintiffs filed a Master Administrative Long-Form & Class Action Complaint

(see Master Compl. [Doc. No. 28]), which was subsequently amended, (see Amended

Master Compl. [Doc. No. 615].) In October 2016, the Court granted Plaintiffs’ motion to

add a new class representative to their suit. (See Order granting Pl. Mot. to add Class Rep.

[Doc. No. 613] at 8.)



                                             5
           Throughout the litigation, the Court participated in monthly status conferences and

issued scheduling and discovery orders related to party motions. (See, e.g., Status Conf. &

Mot. Schedules; Orders re: Conf. Notes [Doc Nos. 66–69, 81, 215, 476, 555, 617, 724,

905].)

      C.      Protective Order

           Following party submissions, the Court entered a Protective Order (see Protective

Order [Doc. No. 70]) setting forth procedures for the designation, challenge of designation,

determination, treatment, handling and use of categories of information and documents

defined in the Order as “PROTECTED DOCUMENT” or “PROTECTED DOCUMENT –

ATTORNEYS’ EYES ONLY.”

IV.        DISCOVERY

           Discovery between the parties on common issues of fact—but not case-specific

issues—has been extensive. The NHL asserts—and Plaintiffs do not dispute—that for

more than three years, the parties conducted discovery “on common factual issues,

including claims related to the alleged role of violence in the NHL, the NHL’s purported

duty to NHL players and the adequacy of the NHL’s policies and procedures designed to

inform and protect players from head injuries.” (Pl. Mem. in Support of Mot. to Suggest

Remand [Doc. No. 1133] at 2.) To that end, over 320,000 documents were produced by

the NHL, both parties answered numerous interrogatories and requests for admission, and

the parties conducted 56 depositions. (Id. at 2–3.) Additionally, the named Plaintiffs

submitted to extensive medical examinations. Plaintiffs and the NHL also obtained

discovery and depositions from relevant third parties, including NHL member clubs, the

                                                6
NHL Players’ Association and medical professionals advising the Association, as well as

third-party medical institutions and affiliated researchers. (Id. at 3.) After litigating the

issue, Plaintiffs were also permitted to depose the NHL Commissioner Gary Bettman.

(See, e.g., Informal Mot. for Protective Order by NHL [Doc. No. 150] (arguing for

protective order delaying deposition of Bettman); Pl. Opp’n to NHL Informal Mot. for

Protective Order [Doc. No. 128] (arguing against the NHL’s motions); Order Granting in

Part and Denying in Part NHL’s Mot. (Pretrial Order 14) [Doc. No. 151] at 7 (permitting

Bettman deposition following Bettman-specific discovery disclosures).)

       The parties also extensively litigated issues of confidentiality, medical

examinations, and third-party discovery.          With respect to confidentiality, Plaintiffs

requested numerous medical documents from United States Hockey Clubs concerning head

trauma and brain disease, as well as studies or analyses of the incidence of players’ brain

disease, and communications between U.S. Clubs and the NHL. (See Order on Subpoenas

against U.S. Clubs [Doc. No. 196] at 5.) The U.S. Clubs objected on grounds of medical

privacy and burden. (Id. at 6.) The parties disagreed over the need to redact certain

personal identifying information found in databases maintained by the U.S. Clubs. (Id. at

7.) The Court ultimately granted discovery of the medical records from the U.S. Clubs,

conditioned on several “layers of protection in order to safeguard and respect its

confidentiality.” (Id. at 24.) Importantly, the Court required that (1) disclosure comply

with the Court’s prior Amended Protective Order (Doc. No. 140); (2) all individual player-

identifying information (and other provisions) be removed; and (3) no party may reverse-

engineer or reidentify the player to which particular data is associated. (Id. at 24–25.)

                                              7
       The Court addressed independent medical examinations several times. In early

2016, the NHL moved to compel independent medical examinations of named Plaintiffs.

(See NHL Mot. to Compel IME’s of Plaintiffs [Doc. No. 400].) The NHL requested that

Plaintiffs submit to independent medical examinations including MRIs, bloodwork,

neurological examinations, neuropsychological examination, psychiatric testing and, for

one plaintiff, a PET scan. (See NHL Mem. in Support of Mot. to Compel IMEs [Doc. No.

402] at 33.) Magistrate Judge Mayeron granted the NHL’s motion, but in order to avoid

duplicative examinations or future requests, the magistrate judge ordered that the

examinations not occur until after the Plaintiffs’ expert finished his own examinations of

the Plaintiffs. (See Order Granting in Part and Denying in Part Mot. to Compel IMEs [Doc.

No. 437] at 1, 5.)

       In addition to the Plaintiffs’ own medical examinations, Plaintiffs sought medical

examination records from Chubb Insurance (“Chubb”), a non-party that provided workers’

compensation benefits for the National Hockey League Clubs. (See Order Granting in Part

and Denying Part Motion to Enforce Subpoena against Chubb (henceforth, “Chubb Order”)

[Doc. No. 556] at 3.) The Court ordered Chubb to produce “anonymized versions of the

[independent medical examination’s] in Chubb’s possession, pursuant to the Protective

Order in place, without prior notice to the non-party NHL retiree players before the records

are produced . . . .” (Id. at 8.)

       Third-party discovery also occurred throughout the litigation. As noted above,

Plaintiffs sought and received anonymized independent medical examination records from

Chubb (See Chubb Order [Doc. No. 556].) Additionally, the NHL asked the Court to

                                             8
compel the Boston University Center for the Study of Traumatic Encephalopathy (“BU

CTE Center”) [Doc. No. 666] to provide, among other more specific requests, “[a]ll

documents related to sub-concussive head injuries, concussions, brain injuries, post-

concussion syndrome, second-impact syndrome or long-term neurological problems,

including CTE, for hockey players generally or NHL players specifically.” (See Order

Granting in Part and Denying in Part NHL Mot. to Compel (“BU Discovery Order”) [Doc.

No. 731] at 6.) 1 The Court denied the majority of the NHL’s request, finding that the

burden of production far outweighed the need for such voluminous information, but

granted the request with respect to (1) data pertaining to any of the former NHL players for

whom medical authorizations were provided, and (2) any statements that BU issued to the

press or researchers regarding research involving NHL donors. (Id. at 28–29.)

       The NHL also sought discovery from CLS Strategies (“CLS”), a consulting firm

hired by the law firms representing Plaintiffs. (See Order granting CLS Mot. to Quash

Subpoena [Doc. No. 550] at 3.) After learning about CLS during discovery, the NHL

sought—among other things—disclosure of communications between CLS and each of the

named Plaintiffs, documents related to specific articles published in various newspapers,

communications with members of the media relating to head impacts in professional

hockey or other sports, and communications with members of the media relating to

litigation against the NHL regarding head impacts. (Id. at 5.) CLS sought to quash the


1
       The BU CTE Center maintains a brain bank of approximately 400 donated human
brains and spinal cord tissue, studied by researchers to understand the impact of trauma on
the human nervous system. (BU Discovery Order [Doc. No. 731] at 4.) Other medical
research groups have relied on the BU CTE Center’s work. (Id. at 4 n.1.)
                                             9
subpoena on relevance and burden grounds, and pursuant to attorney-client privilege and

word product protections. (Id.) The Court granted the motion to quash, concluding that

the requested discovery was not relevant to class-certification motions that were anticipated

at the time the subpoena was issued, and that the request was overbroad and unduly

burdensome. (Id. at 8, 10, 11.)

          On an international scale, Plaintiffs moved the Court to issue letters rogatory to the

appropriate Canadian judicial authorities in order to obtain discovery from Canadian

hockey clubs. (See Pl. Mot. for Issuance of Letters Rogatory [Doc. No. 244].) The Court

granted that request. (See Order Granting Mot. for Letters Rogatory [Doc. No. 260].)

V.        KEY RULINGS

          The Court issued numerous rulings throughout the course of MDL 2551. Three

require some discussion: (1) the NHL’s motion to dismiss based on labor law preemption;

(2) the NHL’s motion to dismiss under Fed. R. Civ. P. 12(b)(6) and 9(b); and (3) Plaintiffs’

motion for class certification.

     A.      NHL Motions to Dismiss

          The NHL filed two motions to dismiss Plaintiff’s master complaint. The first was

based on labor law preemption. (See Mot. to Dismiss based on Labor Law Preemption

[Doc. No. 38].) The second was based on Fed. R. Civ. P. 12(b)(6) and 9(b). (See Mot. to

Dismiss based on Fed. R. Civ. P. 12(b(6) & 9(b) [Doc. No. 43].)

          The Court first addressed the NHL’s motion based on Rule 12(b)(6) and 9(b). The

NHL sought dismissal on three separate grounds: (1) Plaintiffs’ claims were time-barred;

(2) Plaintiffs’ fraud-based claims were not pled with particularity; and (3) Plaintiffs’

                                                10
medical monitoring claims were noncognizable as stand-alone claims under the applicable

law. (Order on Fed. R. Civ. P. 12(b)(6) & 9(b) [Doc. No 126] at 8–9.) The Court denied

the motion because it could not determine, from the face of the Master Complaint, when

Plaintiffs’ causes of action accrued and, therefore, whether those claims were barred by the

applicable statute of limitations. (See id. at 13, 33.) In particular, the Court explained that

when the alleged injuries (e.g., “an increased risk of developing serious latent

neurodegenerative disorders and diseases” and “latent or manifest neuro-degenerative

disorders and diseases”) “occurred” or “resulted,” and when Plaintiffs discovered or should

have discovered the link between such injuries and the increased risk of developing

neurodegenerative disorders, were matters that were proper subjects of discovery. (Id. at

13–14.) With respect to the particularity and medical monitoring arguments, the Court

held that Plaintiffs’ fraud-based claims were adequately pled and that the record—at the

time—was insufficient to determine which jurisdictions’ laws applied. (Id. at 9.)

       The Court also denied the NHL’s motion to dismiss based on labor law preemption.

(Order on Labor Law Preemption Mot. to Dismiss [Doc. No. 486] at 3–4.) The NHL

argued that Plaintiffs’ claims were preempted by section 301 of the Labor Management

Relations Act (“LMRA”), codified at 29 U.S.C. § 185(a) (2012), because of the history of

collective bargaining between the players and the NHL club teams. (See Order on Labor

Law Preemption Mot. to Dismiss [Doc. No. 486] at 3, 11.) The Court disagreed, holding

that Plaintiffs’ claims did not arise out of any duties associated with a collective bargaining

agreement (“CBA”), (id. at 27), and were not inextricably intertwined with a CBA such

that they would be preempted by the LMRA, (id. at 32.)

                                              11
      B.      Plaintiffs’ Motion for Class Certification

           Plaintiffs sought Fed. R. Civ. P. 23(b)(2) class certification for two distinct classes

of NHL players. Class one included all “living retired NHL hockey players” and sought

medical monitoring relief for each member of the class. (Order denying Class Cert. [Doc.

No 980] at 17.) Class two included all “retired NHL hockey players (or representative

claimants if they are deceased) who have been clinically diagnosed with a NDDC.” (Id.)

           After determining that Plaintiffs’ class certification was more properly analyzed

under Rule 23(b)(3)—due to the monetary nature of the relief sought—the Court denied

Plaintiffs’ certification request because it held that individual legal issues predominated

over cohesive claims such that a class action was not the appropriate vehicle for the case.

(Id. at 21.) Specifically, the Court held that due to the varying array of teams to which

each plaintiff belonged—and the varying geographic locations where each plaintiff

competed in the NHL—there were no common legal issues predominating because the law

of each plaintiffs’ home state (or place where they competed frequently) would likely apply

to their individual claims, and each state’s law on medical monitoring varied to the point

where there were no predominating legal questions suitable for class resolution. (Id. at 27–

45.) Accordingly, the Court denied class certification.

VI.        CASE RESOLUTION EFFORTS

           In November 2018, the NHL and numerous plaintiffs reached a tentative settlement

agreement. The Court, in furtherance of that agreement, ordered the creation of a qualified

settlement fund. (See Order establishing Qualified Settlement Fund [Doc. No. 1011].)

Following settlement, the vast majority of plaintiffs stipulated to the dismissal of their

                                                 12
claims against the NHL with prejudice. (See Orders dismissing with Prejudice Claims of

Multiple Plaintiffs [Doc. Nos. 1020, 1034, 1043, 1044, 1048–50, 1055, 1056, 1059, 1061–

63, 1089–96, 1099–1101, 1106].) One case was dismissed without prejudice. (See Order

dismissing without Prejudice Claims of Todd Elik [Doc. No. 1069].)

       In recognition of the decreased number of plaintiffs, and in light of this motion, the

JPML vacated one conditional transfer order following settlement and resolution of the

majority of the plaintiffs’ claims, noting that MDL 2551 “is significantly advanced” with

“[c]ommon discovery [that has] proceeded . . . for several years.” (See Order Vacating

Conditional Transfer Order 6 [Doc. No. 1145] at 1.)

VII.   DOCUMENTS TO BE SENT TO THE TRANSFEROR COURTS

       If the JPML issues an order remanding the above-cases to their respective transferor

courts, the Clerk of Court will forward to said transferor courts, electronically where

feasible, a copy of this Order, the docket sheet for MDL 2551, and the docket sheet for

each case being remanded. The case-specific docket sheets will be deemed to include and

incorporate all matters on the MDL 2551 docket sheet that refer or pertain to “all cases” or

that otherwise refer or pertain to the particular case being remanded. In the event a party

believes that the docket sheet for a particular case being remanded is incorrect or

incomplete for any reason, a party to that case may, with notice to all other parties to the

action, file with the transferor court a Designation Amending the Record. Upon receiving

the Designation, the transferor court will make any needed changes to the docket.

       The parties in each case shall meet and confer to decide on a joint designation of the

contents of the record to be remanded, and file that designation with this Court.

                                             13
VIII. WHAT THE TRANSFEROR COURTS MUST DO

       MDL 2551 was created to address common issues of fact inherent in the NHL

concussion cases. It was not created to address case-specific questions of fact or conduct

case-specific discovery. Accordingly, upon remand, the transferor courts should proceed

with case-specific discovery, any related non-dispositive or dispositive motion practice,

and, if necessary and appropriate, trial.

IX.     CONCLUSION

       The Court believes that the purposes of MDL 2551 have been largely achieved, and

that the coordination and completion of common discovery from the NHL and Plaintiffs

has resulted in judicial efficiency and helped move the respective cases towards

completion. Accordingly, this Court suggests to the JPML that it remand the above-

captioned cases back to their transferor courts.

IT IS SO ORDERED.



Dated: October 18, 2019                            s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                             14
